Title: From George Washington to Gardoqui, 30 August 1786
From: Washington, George
To: Gardoqui, Diego Maria de



Sir,
Mount Vernon 30th Augt 1786.

The day before yesterday gave me the honor of your Excellency’s favor, written on the 12th of June, with a postscript thereto of the 22d of July. It was accompanied by the cloth made of the wool of the Vicuna, which indeed is of a softness & richness which I have never seen before, & is truly worthy of being called his Majesty’s true manufactured cloth. For your Excellency’s goodness in presenting me with this specimen of it, I pray you to accept my best acknowledgements. I received it Sir, as a mark

of your polite attention to me, & shall wear it with much pleasure as a memento thereof. The color is really beautiful, & being natural can never fade.
I feel myself much indebted to your Excelly for communicating the testimonies of my gratitude to the King, thro’ the medium of His Excelly Count de Florida Blanca, for his royal present of the Jack Asses; one of which arrived very safe, & promises to be a most valuable animal. I am endeavouring to provide a female, that the advantages which are to be derived from this Jack may not end with his life.
I can omit no occasion of assuring your Excellency of the high sense I entertain of the many marks of polite attention I have received from you; nor of the pleasure I should feel in the honor of expressing it at this seat of my retirement from public life, if you should ever feel an inclination to make an excursion into the middle States. I have the honor to be &c.

G: Washington

